                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:21-CV-00100-RJC-DSC


 ANDRE ANTONIO DAVIS,                             )
                                                  )
                   Plaintiff,                     )
                                                  )
 v.                                               )
                                                  )
 LIBERTY MEDIA CORPORATION et.                    )
 al.,                                             )
                                                  )
                 Defendants.                      )



               MEMORANDUM AND RECOMMENDATION AND ORDER

       THIS MATTER is before the Court on Defendants’ “Motion to Dismiss Complaint”

(document #8) and Plaintiff’s “Motion[s] to Amend” (documents ##10 and 16), “Motion[s] to

Extend Time for Service of Process” (documents ##11 and 17) and a document captioned as

“Motion to Compel First Appearance [which recites Plaintiff’s pro se status but seeks no relief]”

(document #18) as well as the parties’ briefs and exhibits.

       This matter has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. §

636(b)(1) and these Motions are now ripe for the Court’s consideration.

       Plaintiff has filed sixteen lawsuits in this District over the past year.   He alleges the

existence of a vast conspiracy among high ranking governmental officials, including a former

President of the United States, current and former cabinet members, current and former employees

of the United States Departments of Justice, Homeland Security, and Veterans Affairs, other

governmental agencies and actors, numerous wealthy and noteworthy individuals, and multiple

prominent corporations to improperly access his computer devices, track him, and share his



      Case 3:21-cv-00100-RJC-DSC Document 23 Filed 09/07/21 Page 1 of 3
information and whereabouts with others around the globe. Four of Plaintiff’s lawsuits have been

dismissed as frivolous. See NCWD File Nos. 3:20-cv-542-FDW-DSC, 3:21-cv-150-GCM, 3:21-

cv-228-GCM and 3:21-cv-335-GCM.

        Here Plaintiff restates his bare-bones conspiracy theory, this time against a group of

Defendants who provide internet and other media services. Neither the Complaint nor any of the

proposed Amended Complaints contain factual allegations that would support an actionable claim.

        A complaint is deemed frivolous “where it lacks an arguable basis either in law or in fact.”

Neitzke v. Williams, 490 U.S. 319, 325, 109 S.Ct. 827, 104 L.Ed.2d 338 (1989); Adams v. Rice,

40 F.3d 72, 75 (4th Cir. 1994) (“Legally frivolous claims are based on an ‘indisputedly meritless

legal theory’ and including ‘claims of infringement of a legal interest which clearly does not

exist’”).

        Construing pro se Plaintiff’s Complaint liberally, the Court concludes that his allegations

are frivolous and he has failed to allege any actionable claim. Accordingly, the undersigned

respectfully recommends that Defendants’ “Motion to Dismiss Complaint” (document #8) be

granted.

                                             ORDER

        IT IS ORDERED that Plaintiff’s “Motion[s] to Amend” (documents ##10 and 16),

“Motion[s] to Extend Time for Service of Process” (documents ##11 and 17) and “Motion to

Compel First Appearance” (document #18) are DENIED.

                                     RECOMMENDATION

        FOR THE FOREGOING REASONS, the undersigned respectfully recommends that

Defendants’ “Motion to Dismiss Complaint” (document #8) be GRANTED.




       Case 3:21-cv-00100-RJC-DSC Document 23 Filed 09/07/21 Page 2 of 3
                               NOTICE OF APPEAL RIGHTS

       The parties are hereby advised that, pursuant to 28 U.S.C. §636(b)(1)(c), written objections

to the proposed findings of fact and conclusions of law and the recommendation contained in this

Memorandum must be filed within fourteen days after service of same. Failure to file objections

to this Memorandum with the Court constitutes a waiver of the right to de novo review by the

District Judge. Diamond v. Colonial Life, 416 F.3d 310, 315-16 (4th Cir. 2005); Wells v. Shriners

Hosp., 109 F.3d 198, 201 (4th Cir. 1997); Snyder v. Ridenour, 889 F.2d 1363, 1365 (4th Cir.

1989). Moreover, failure to file timely objections will also preclude the parties from raising such

objections on appeal. Thomas v. Arn, 474 U.S. 140, 147 (1985); Diamond, 416 F.3d at 316; Page

v. Lee, 337 F.3d 411, 416 n.3 (4th Cir. 2003); Wells, 109 F.3d at 201; Wright v. Collins, 766 F.2d

841, 845-46 (4th Cir. 1985); United States v. Schronce, 727 F.2d 91 (4th Cir. 1984).


       The Clerk is directed to send copies of this Memorandum and Recommendation and Order

to pro se Plaintiff, counsel for Defendants, and to the Honorable Robert J. Conrad, Jr.


       SO ORDERED AND RECOMMENDED.

                                        Signed: September 7, 2021




      Case 3:21-cv-00100-RJC-DSC Document 23 Filed 09/07/21 Page 3 of 3
